        Case 4:20-mj-06135-MPK Document 4-3 Filed 02/18/20 Page 1 of 40



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

 IN THE MATTER OF AN APPLICATION OF
 THE UNITED STATES OF AMERICA FOR:
                                                                M.J. Nos. 20-6132-MPK
 A CRIMINAL COMPLAINT AND ARREST                                          20-6133-MPK
 WARRANT FOR ALBERTO NUNEZ;                                               20-6134-MPK
                                                                          20-6135-MPK
 AUTHORIZATION TO SEARCH 1 TRI                                            20-6136-MPK
 TOWN DRIVE, BUILDING #1, APARTMENT
 #109, LUNENBURG, MASSACHUSETTS
 (TARGET PREMISES 1);
                                                                FILED UNDER SEAL
 AUTHORIZATION TO SEARCH 28 MUSKET
 DRIVE, BUILDING #4, APARTMENT #C-7,
 LEOMINSTER, MASSACHUSETTS
 (TARGET PREMISES 2);

 AUTHORIZATION TO SEARCH CIBAO
 HISPANIC MARKET, 1151 MAIN STREET,
 FITCHBURG, MASSACHUSETTS (TARGET
 PREMISES 3); and

 AUTHORIZATION TO SEARCH 52 GERARD
 DRIVE, APARTMENT F, FITCHBURG,
 MASSACHUSETTS (TARGET PREMISES 4)

            AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR
   A CRIMINAL COMPLAINT, ARREST WARRANT, AND SEARCH WARRANTS

               I, Bradley Gullicksrud, being sworn, state:

                             Introduction and Agent Background

       1.    I have been employed as a Special Agent with the Federal Bureau of Investigation

(“FBI”) since November 2014, and am currently assigned to the Boston Field Office, Organized

Crime Drug Enforcement Task Force (OCDETF) Strike Force. I am a “federal law enforcement

officer” as defined in Rule 41(a)(2)(C) of the Federal Rules of Criminal Procedure, that is, a

government agent who is engaged in enforcing the criminal laws of the United States and within

a category of officers authorized by the Attorney General to request a search warrant.

                                                1
        Case 4:20-mj-06135-MPK Document 4-3 Filed 02/18/20 Page 2 of 40



       2.    Prior to my current employment with the FBI, I was employed by the Aurora,

Colorado Police Department for approximately ten years. During that time, I worked as a Patrol

Officer, Vice and Narcotics Investigator, and as a Task Force Officer assigned to the FBI Denver

Metro Gang Task Force.

       3.    During my career in law enforcement, I have received training and gained experience

related to a variety of criminal activities. In the course of my training and experience, I have

become familiar with the methods and techniques associated with the distribution of narcotics, the

laundering of drug proceeds, and the organization of drug trafficking conspiracies. In the course

of conducting criminal investigations, I have employed the following investigative techniques:

interviewing informants and cooperating witnesses; conducting physical surveillance; conducting

short-term and long-term narcotics investigations; consensual monitoring and recording of both

telephonic and non-telephonic communications; analyzing telephone pen register and toll record

data; conducting court-authorized electronic surveillance; and preparing and executing search

warrants that resulted in substantial seizures of narcotics, firearms, and other contraband.

       4.    I am currently investigating Alberto Nunez, (hereinafter, “NUNEZ”),



                                                  and other members of NUNEZ’s drug trafficking

organization (hereinafter, the “NUNEZ DTO”), for conspiracy to distribute and possess with intent

to distribute controlled substances, in violation of 21 U.S.C. § 846, as well as distribution of and

possession with intent to distribute controlled substances, in violation of 21 U.S.C. § 841(a)(1)

(hereinafter, the “TARGET OFFENSES”).




                                                 2
        Case 4:20-mj-06135-MPK Document 4-3 Filed 02/18/20 Page 3 of 40



                                     Purpose of the Affidavit

       5.    I submit this affidavit for three reasons. First, I submit it in support of an application

for a criminal complaint charging that from at least on or about November 2019 through on or

about February 2020, ALBERTO NUNEZ conspired with others known and unknown, to

distribute and possess with intent to distribute cocaine base and fentanyl, in violation of Title 21,

United States Code, Section 846.

       6.    Second, I submit this affidavit in support of the government’s motion to detain

NUNEZ pending trial. Based on the information below, NUNEZ presents a danger to the

community and a risk of flight.

       7.    Third, I submit this affidavit in support of applications for four search warrants for

the following locations:

                   a. 1 Tri Town Drive, Building #1, Apartment #109, Lunenburg, Massachusetts
                      (TARGET PREMISES 1). Based on the investigation to date, agents have
                      identified this location as                residence. In addition, I believe
                      NUNEZ also resides at this location, at least a part-time basis. Based on
                      intercepted calls, surveillance, and drug seizures, which will be described
                      below, I believe NUNEZ stores and sells drugs at this location. A complete
                      description, of the property to be searched is set forth in Attachment A-1,
                      which is attached hereto and incorporated by reference herein.

                   b. 28 Musket Drive, building #4, Apartment C-7, Leominster, Massachusetts
                      (TARGET PREMISES 2). Based on the investigation to date, agents have
                      identified this location as the residence of
                                       Based on intercepted calls, surveillance, and drug seizures,
                      which will be described below, I believe NUNEZ stores and sells drugs at
                      this location. A complete description of the property to be searched is set
                      forth in Attachment A-2, which is attached hereto and incorporated by
                      reference herein.

                   c. Cibao Hispanic Market, 1151 Main Street, Fitchburg, Massachusetts
                      (TARGET PREMISES 3). Based on the investigation to date, agents know
                      that NUNEZ is a co-owner of this location. Based on intercepted calls,
                      surveillance, and drug seizures, which will be described below, I believe
                      NUNEZ stores and sells drugs at this location. A complete description of


                                                  3
        Case 4:20-mj-06135-MPK Document 4-3 Filed 02/18/20 Page 4 of 40



                      the property to be searched is set forth in Attachment A-3, which is attached
                      hereto and incorporated by reference herein.

                   d. 52 Gerard Drive, Apartment F, Fitchburg, Massachusetts (TARGET
                      PREMISES 4). Based on the investigation to date, agents have identified
                      this location as NUNEZ’ primary residence. Based on intercepted calls,
                      surveillance, and drug seizures, which will be described below, I believe
                      NUNEZ stores and sells drugs at this location. A complete description of
                      the property to be searched is set forth in Attachment A-4, which is attached
                      hereto and incorporated by reference herein.

(Collectively, the “TARGET PREMISES”).

       8.    The facts in this affidavit come from my personal observations and review of records,

my training and experience, and information obtained from other agents and witnesses. This

affidavit is intended to show merely that there is probable cause for the requested search warrants

and does not set forth all of my knowledge about this matter.

       9.    I submit that there is probable cause to believe that NUNEZ has violated Title 21,

United States Code, Section 846, and that the locations to be searched contain records and other

evidence of the TARGET OFFENSES. As will be discussed below, I submit that there is probable

cause to believe that evidence of the TARGET OFFENSES, as set forth in Attachments B-1, B-2,

B-3, and B-4 will be located at the properties to be searched, as described in Attachments A-1, A-

2, A-3, and A-4.

              Probable Cause to Believe That a Federal Crime was Committed

                                    Investigation Background

       10.     Since September 2018, members of the FBI Boston Strike Force have been

conducting an investigation of drug trafficking organizations operating in Fitchburg,

Massachusetts and the surrounding communities. The investigation was initially focused on Pedro

Baez (hereinafter, “PEDRO”) and the drug trafficking organization he led (hereinafter the, “BAEZ

DTO”). The BAEZ DTO was responsible for distributing a heroin and fentanyl mixture, cocaine,

                                                4
        Case 4:20-mj-06135-MPK Document 4-3 Filed 02/18/20 Page 5 of 40



and crack cocaine to approximately 20 customers throughout the Fitchburg, Massachusetts area.

On November 21, 2019, agents conducted search warrants and arrested PEDRO, his son Anthony

Baez (hereinafter, “ANTHONY”), and six other members of the DTO. The investigation of the

BAEZ DTO resulted in the seizure of approximately 1.7 kilograms of a heroin and fentanyl

mixture, 1.5 kilograms of cocaine, and 20 grams of crack cocaine.

       11.    During the BAEZ DTO investigation, United States District Court Judges for the

District of Massachusetts authorized interception of wire and electronic communications of phones

used by PEDRO and other members of the BAEZ DTO. Through those interceptions, and other

investigative methods, agents identified NUNEZ as a suspected supplier of a heroin and fentanyl

mixture to                    (hereinafter, “              who in turn supplied the heroin and

fentanyl mixture to              (hereinafter, “             who in turn supplied the heroin and

fentanyl mixture to PEDRO and ANTHONY. On January 23, 2020, United States District Court

Judge Allison D. Burroughs, the District of Massachusetts authorized the initial interception of

wire and electronic communications to and from telephone number                     (hereinafter,

“Target Telephone 11”). Based on a combination of surveillance and intercepted calls, Target

Telephone 11 is used by NUNEZ. See 19-91283-WGY. Through the interception of Target

Telephone 11, agents have learned that NUNEZ uses the TARGET PREMISES to distribute

fentanyl and crack cocaine throughout Fitchburg and the surrounding communities. NUNEZ and

the other Target Subjects distribute these drugs mostly to drug users, but some of the customers

redistribute the drugs to others as well. Based on seizures from, and statements made by,

customers of NUNEZ, intercepted calls, and conversations with local law enforcement officials, I

believe NUNEZ typically sells bags of both crack cocaine and fentanyl for $40 each, and that each

bag typically contains approximately half a gram of narcotics. As described below, agents have



                                                   5
          Case 4:20-mj-06135-MPK Document 4-3 Filed 02/18/20 Page 6 of 40



seized crack cocaine and fentanyl from some of the customers after meeting with NUNEZ at the

TARGET PREMISES.

                                     TARGET PREMISES 1

 NUNEZ Supplied Suspected Customer                             with Drugs at TARGET PREMISES 1

          12.    On February 2, 2020, agents intercepted a call over Target Telephone 11 between

NUNEZ and                        (hereinafter, “                  a suspected drug customer, during

which NUNEZ asked                      “How many?” and                    replied “One.”   NUNEZ

instructed               to go to “the house in Lunenburg…109” and                   replied that he

was on his way.

          13.    Based on this call, together with a subsequent drug seizure from                  I

believe               ordered a single bag of crack cocaine and NUNEZ directed                   to

go to TARGET PREMISES 1 to purchase the crack cocaine. I believe NUNEZ was referring to

TARGET PREMISES 1 when he said “the house in Lunenburg,” because agents have observed

NUNEZ entering and exiting the building on several occasions. The primary occupant of the

residence is NUNEZ’s girlfriend,                        but NUNEZ visits TARGET PREMISES 1 on a

near daily basis. Additionally, as described below in the CIBAO SPANISH MARKET section,

agents know                to be a crack cocaine customer of NUNEZ, because agents have seized

crack cocaine from                after making similar calls and meeting with NUNEZ. Based on

the foregoing, I believe               met with NUNEZ at TARGET PREMISES 1 to purchase

crack cocaine.

             NUNEZ Supplied Drugs to                          Inside TARGET PREMISES 1

          14.    On February 8, 2020, agents intercepted a call on Target Telephone 11 between

NUNEZ and                         (hereinafter, “               a suspected drug customer. NUNEZ



                                                    6
        Case 4:20-mj-06135-MPK Document 4-3 Filed 02/18/20 Page 7 of 40



told              to go to “Lunenburg for Tri Town” and described the address as being near

“Donnelly’s.” Donnelly’s Tavern is located just outside the entrance of TARGET PREMISES 1.

NUNEZ asked                    “How many?”        The call ended before                     replied, but

approximately 13 minutes later agents intercepted another call between NUNEZ and

             said he had arrived and NUNEZ told                  to come inside.              asked for

the apartment number and NUNEZ replied, “109.”

       15.      Based on the investigation, and the intercepted calls described above, I believe

             purchased drugs from NUNEZ inside TARGET PREMISES 1 during this meeting.

One week earlier, on February 1, 2020, agents intercepted calls over Target Telephone 11 between

NUNEZ and                 indicating that they would meet at the Post Office in Lunenburg. Agents

conducted surveillance, and conducted a traffic stop of                 after             was observed

meeting with NUNEZ briefly at the Post Office parking lot. After being advised of his rights,

             admitted to having just purchased two bags of crack cocaine from “Albert.”

provided the two bags of crack cocaine to law enforcement. Agents performed a field test on the

suspected crack cocaine, and the substance tested positive for the presence of cocaine base (crack

cocaine).

            NUNEZ Instructed                  to Prepare Drugs at TARGET PREMISES 1

       16.      On February 9, 2020, agents intercepted calls over Target Telephone 11 indicating

that NUNEZ would meet with                     (hereinafter, “          and           LNU (hereinafter,

“               Based on the investigation, I believe both        and              are drug customers of

NUNEZ. After the calls with          and              agents intercepted a call over Target Telephone

11 between NUNEZ and                           The following conversation, translated by Spanish

speaking monitors, occurred during the call:



                                                  7
        Case 4:20-mj-06135-MPK Document 4-3 Filed 02/18/20 Page 8 of 40



       NUNEZ:               Where are you now?

                            I’m home and where are you?

       NUNEZ:               Go…No, No I’m here leaving from                  house. Check what
                            it is that you have there and what it was that I gave you…Do me a
                            favor.

                            Ok.

       NUNEZ:               Check if you have two butters there.

                            No, where is it?

       NUNEZ:               There isn’t any?

                            No.

       NUNEZ:               Well do you know where my jacket is?

                            I don’t think that there’s one there…I think.

       NUNEZ:               In the black one! In the black one so that you go check there,
                            because I’ll be there in a couple of minutes so that you make time.

                            What is it that you want?

       NUNEZ:               I need two butters, you should have to make at least five or six. I
                            need the small package of rice and two butters.

                            Alright.

       NUNEZ:               But be ready because I’ll be there in 2-3 minutes.

       17.    Minutes later, agents intercepted calls over Target Telephone 11 between NUNEZ

and           and between NUNEZ and            during which he told each of them that he was on

his way to meet them. Based on previous calls with            I believe that           buys both

crack cocaine and heroin from NUNEZ. On February 7, 2020,                      sent NUNEZ a text

message complaining about the poor quality of the “brown” he sold her. Based on my training

and experience, I know that “brown” is slang for heroin.             has also called NUNEZ to



                                               8
        Case 4:20-mj-06135-MPK Document 4-3 Filed 02/18/20 Page 9 of 40



request “both” from NUNEZ. Based on the calls and the investigation, I believe that “both” meant

both heroin and crack cocaine. As will be described in more detail below, I believe        is a crack

cocaine customer of NUNEZ. Based on the call with                           I believe NUNEZ was

leaving from                house (TARGET PREMISES 2) to make drug deliveries to

and          I believe NUNEZ confirmed that                    was at home, TARGET PREMISES

1, and asked that                 bring packages of heroin (“butter”) and crack cocaine (“small

package of rice”) from the apartment to NUNEZ when he arrived in the parking lot.

                     Sold Suspected Crack Cocaine to                at TARGET PREMISES 1

       18.     On February 13, 2020, agents intercepted a call over Target Telephone 11 between

NUNEZ and                during which               told NUNEZ he wanted to see him, and NUNEZ

asked, “How many?”               responded, “Three.” Approximately twenty minutes later, agents

intercepted another call over Target Telephone 11 between NUNEZ and                    during which

NUNEZ instructed                to “go to Lunenburg, to the house.” A short time later, agents

intercepted a call over Target Telephone 11 between NUNEZ and                          during which

NUNEZ said “Portuguese” was going to stop by over there. NUNEZ added that “Portuguese”

would “ring the bell in a bit” and that he wanted “three bucks.”

       19.     Approximately fifteen minutes later, agents intercepted a call over Target

Telephone 11 between               NUNEZ, during which                  told NUNEZ he was at his

own house. NUNEZ told                that he wanted              to go to his house, and he specified

apartment “109” in the condo near “Donnelly’s.”                    confirmed that he remembered

meeting NUNEZ at the same location before, and said he was on his way. Agents conducted

surveillance at TARGET PREMISES 1, and observed                     arrive in his red Jeep. As they

drove by the location, agents observed               exit his Jeep and ring the doorbell at the front



                                                9
        Case 4:20-mj-06135-MPK Document 4-3 Filed 02/18/20 Page 10 of 40



door for TARGET PREMISES 1. Approximately two minutes later, agents observed

return to his Jeep and depart the area.

        20.     Based on these calls and observations, I believe                   (“Portuguese”)

purchased three bags of crack cocaine from                    at TARGET PREMISES 1. I know

that NUNEZ was unavailable to personally sell the drugs to             at that time, because agents

were conducting surveillance of NUNEZ and observed him driving toward Fitchburg from the

Connecticut border.

                                      TARGET PREISES 2

          NUNEZ Sold                        Suspected Fentanyl at TARGET PREMISES 2

        21.     On February 8, 2020, agents intercepted a call over Target Telephone 11 between

NUNEZ and                         (hereinafter, “              a suspected drug customer, during

which               asked NUNEZ if she could come to see him. NUNEZ agreed, and

asked where she should go. NUNEZ told her that he would call back. Less than a minute later

agents intercepted an outgoing text message on Target Telephone 11 to                 which read,

“28 Musket Drive.” Approximately twenty minutes later, agents conducting surveillance at

TARGET PREMISES 2 observed                      arrive in a Toyota Camry. At the same time, agents

intercepted another call over Target Telephone 11 from                  to NUNEZ, during which

              told NUNEZ she had arrived.

        22.     Approximately five minutes later, agents observed NUNEZ walk from TARGET

PREMISES 2 to                   vehicle. NUNEZ entered the front passenger seat of

vehicle. Less than a minute later, NUNEZ exited the vehicle and walked back toward TARGET

PREMISES 2. Agents followed                     as she departed from TARGET PREMISES 2 and

observed her stop at a parking lot a short distance away. A trooper approached



                                                    10
       Case 4:20-mj-06135-MPK Document 4-3 Filed 02/18/20 Page 11 of 40



vehicle and observed that             was preparing to smoke what appeared to be fentanyl/heroin.

The trooper stopped               from smoking the drugs, and after being advised of her rights,

             admitted to having just purchased a bag of heroin from a Hispanic male for $40.

       23.     Agents conducted a field test on the substance seized from            and it tested

positive for the presence of “U-47700.” U-47700 is an opioid analgesic listed as a Schedule I

Controlled Substance. Based on my training and experience, I believe the U-47700 seized from

             likely also contains heroin and/or fentanyl. Agents sent the substance to the DEA

Northeast Laboratory for further testing. The results are pending.

         NUNEZ Suspected of Selling Crack Cocaine to          at TARGET PREMISES 2

       24.     Based on interceptions over Target Telephone 11, I believe        is a regular drug

customer of NUNEZ.           typically contacts NUNEZ multiple times a week requesting to meet.

The conversations between NUNEZ and             are almost all under one minute in duration, and

typically consist only of coordinating a place to meet location, and NUNEZ asking          “How

many?” Based on the calls and surveillance,          has met with NUNEZ to purchase drugs at

multiple locations, including TARGET PREMISES 2.

       25.     On February 6, 2020, agents intercepted a number of calls and text messages over

Target Telephone 11 between NUNEZ and             during which they discussed meeting. Although

they did not discuss a specific drug or amount, based on the investigation, I believe          was

meeting with NUNEZ to purchase crack cocaine. NUNEZ asked             to meet him in “Leominster

on Musket Drive,” and said he would text         the address. Less than one minute later, agents

intercepted a text message over Target Telephone 11 from NUNEZ to            stating, “28 Musket

Drive leominster.” Approximately twenty minutes later, agents intercepted a call over Target

Telephone 11, during which         called NUNEZ to tell him that he arrived. At the same time,



                                               11
        Case 4:20-mj-06135-MPK Document 4-3 Filed 02/18/20 Page 12 of 40



agents conducting surveillance observed           arrive at TARGET PREMISES 2 in a Ford F-150

truck. During the call, NUNEZ told           to give him two minutes.

       26.     Approximately five minutes later, agents intercepted another call over Target

Telephone 11, during which NUNEZ instructed                to go to “apartment C-7.”           called

NUNEZ back a few minutes later, because the front door of 28 MUSKET DRIVE was locked.

NUNEZ confirmed             was at the right location and instructed       to use the side door. Less

than a minute later,       called NUNEZ again to confirm if NUNEZ was in “A, B, or C.” NUNEZ

said he was in “C.” Less than ten minutes later, agents observed           departing from TARGET

PREMISES 2, and conducted a traffic stop of                 a short distance away from TARGET

PREMISES 2.            consented to a search of his person and vehicle, but no narcotics were located.

Based on other calls and the nature of this meeting, I believe that           purchased drugs from

NUNEZ at TARGET PREMISES 2, but was able to hide them from the trooper conducting the

consent search of         and his vehicle. The trooper noted that             vehicle was extremely

cluttered and it would not have been difficult to conceal drugs inside the vehicle.

                                      TARGET PREMISES 3

             NUNEZ Sold Crack Cocaine to                  Inside TARGET PREMISES 3

       27.     TARGET PREMISES 3 is a convenience store business. Based on a search of the

corporate database records maintained by the Massachusetts Secretary of State, NUNEZ and

             are co-owners of TARGET PREMISES 3.

       28.     On February 8, 2020, agents intercepted a call over Target Telephone 11 between

NUNEZ and                        As described above in the TARGET PREMISES 1 section,

             is a suspected crack cocaine customer of NUNEZ. During the call,                    said,

“I need three,” and NUNEZ replied, “Ok, I’m in Fitchburg.” Approximately fifteen minutes later,



                                                  12
        Case 4:20-mj-06135-MPK Document 4-3 Filed 02/18/20 Page 13 of 40



agents intercepted another call between NUNEZ and                      over Target Telephone 11,

during which                 asked NUNEZ where to go and NUNEZ replied, “Come to the store

now.” Shortly thereafter, agents conducting surveillance at TARGET PREMISES 3 observed

              arrive in a Toyota Camry. At approximately the same time, agents intercepted a call

over Target Telephone 11, during which                 called NUNEZ to change the order to “two”

and say that he was walking inside.

        29.     Less than a minute later, agents observed               exit TARGET PREMISES

3 and leave in the Toyota Camry. Agents maintained surveillance, and observed                  park

beside a Ford Focus parked at a Dunkin Donuts parking lot. Agents observed                 conduct

what appeared to be a hand to hand exchange with the driver of a Ford Focus, operated by

       (hereinafter, “          As          attempted to drive out of the parking lot, Massachusetts

State Police troopers approached the vehicles. Agents observed                 throw items out his

window before being directed back into the parking lot by the troopers.

        30.     After being advised of his rights,          admitted to throwing two bags of crack

cocaine out of his vehicle window when attempting to exit the parking lot. The troopers walked

with          to the street where        threw the drugs and recovered two plastic bags containing

suspected crack cocaine.              admitted that he had just purchased the crack cocaine from

                After being advised of his rights,              admitted that he purchased the two

bags of crack cocaine from the CIBAO HISPANIC MARKET, TARGET PREMISES 3.

              said he re-sold the crack cocaine to            to make some extra money. Agents

conducted a field test of the suspected crack cocaine, and it tested positive for the presence of

cocaine base.




                                                 13
       Case 4:20-mj-06135-MPK Document 4-3 Filed 02/18/20 Page 14 of 40



       31.     Despite being stopped by agents on February 8, 2020,                 has continued

to meet with NUNEZ to purchase drugs, including at TARGET PREMISES 3. On February 15,

2020, agents intercepted a call over Target Telephone 11 between NUNEZ and

during which              asked if NUNEZ could bring “it” down to him. NUNEZ declined and

said he was in Fitchburg. Approximately twenty minutes later,                called NUNEZ back

and asked where to go. NUNEZ replied, “Go to the store now.”                    sounded reluctant

to go to the store, but agreed to do so. Approximately twenty minutes later,                called

NUNEZ and said he would be arriving in one minute and that he wanted “two.” NUNEZ told

             to go back to the bathroom.

       32.     Based on these calls I believe               purchased two bags of crack cocaine

from NUNEZ near the bathroom inside TARGET PREMISES 3. I believe                              was

reluctant to complete the deal at TARGET PREMISES 3 because of the seizure on February 8,

2020, but decided to go because NUNEZ was unwilling to deliver the drugs to him.

         NUNEZ Sold Crack Cocaine to                       Inside TARGET PREMISES 3

       33.     On February 15, 2020, agents intercepted a call over Target Telephone 11 between

NUNEZ and                   (hereinafter,            ).            asked if he could see NUNEZ

for “three.” NUNEZ agreed, and instructed              to call when he was there. Approximately

fifteen minutes later, NUNEZ called             and told           to “go to the store,” but to “be

careful.” Agents conducted surveillance at TARGET PREMISES 3, and observed                  arrive

in a Ford Ranger truck arrive about 30 minutes later.                 went inside the TARGET

PREMISES 3 for a short period of time and then departed in his truck.

       34.     Agents maintained surveillance of              and conducted a traffic stop with a

Fitchburg Police Officer a short distance away.                 told the officer that he had just



                                                14
       Case 4:20-mj-06135-MPK Document 4-3 Filed 02/18/20 Page 15 of 40



purchased some “crack and weed.” The officer located and seized three bags of suspected crack

cocaine from inside             sock. No marijuana was found on                or inside his vehicle.

The officer conducted a presumptive test on the suspected crack cocaine. The drugs tested positive

for the presence of cocaine or cocaine base. The drugs are currently in Fitchburg Police custody

but will be collected by the FBI and submitted to the DEA Northeast Laboratory for further testing.

       35.     Approximately four hours after the traffic stop, agents intercepted a call from

          to NUNEZ over Target Telephone 11. During the call,                  told NUNEZ that he

should “stop” because people were following him (              ).            said, “They’re in your

store, one man, I say he’s undercover.” NUNEZ simply replied, “Ok.” As described below,

despite the warning from               NUNEZ continued to direct drug customers to CIBAO

HISPANIC MARKET.

          NUNEZ Instructs              to Meet                 at TARGET PREMISES 3

       36.     Agents have intercepted numerous communications over Target Telephone 11,

which indicate that NUNEZ personally sells drugs from inside TARGET PREMISES 3. In

addition, agents have also intercepted a number of communications indicating that NUNEZ stores

drugs at TARGET PREMISES 3. At various times when NUNEZ was unavailable, he directed

drug customers to meet with               at TARGET PREMISES 3.

       37.     On February 1, 2020, agents intercepted a call over Target Telephone 11 between

NUNEZ and telephone number                        (hereinafter, the        Number”), during which

NUNEZ spoke with an unknown male (hereinafter, “                      Based on multiple intercepted

calls and text messages over Target Telephone 11, I believe            is a heroin and crack cocaine

customer of NUNEZ. During the call intercepted on February 1, 2020,                  asked NUNEZ

for “four.” NUNEZ said he did not have a vehicle, but instructed               to “go to      she is



                                                 15
       Case 4:20-mj-06135-MPK Document 4-3 Filed 02/18/20 Page 16 of 40



there.” Based on this call, I believe that            wanted four bags of drugs (“four”), and that

NUNEZ instructed                to get the drugs from                 (“        Approximately one

minute later, agents intercepted another call over Target Telephone 11, between NUNEZ and

      during which NUNEZ said, “She’s at the store.”              asked, “Does she have something

over there?” NUNEZ replied, “Yeah, she’ll take you to the back.” Based on these calls, and

because there were no other calls later that day, I believe                met with                at

TARGET PREMISES 3 to purchase four bags of either heroin or crack cocaine.

       38.     On February 13, 2020, agents intercepted a call over Target Telephone 11 between

NUNEZ and                during which            told NUNEZ that he would need “three butter and

two hard ones” in about an hour. NUNEZ told                that he was driving, and instructed

     to “Go to where      is.” At the time of this call, agents were conducting physical surveillance

of NUNEZ as he was driving back toward Fitchburg from the Connecticut border. Based on my

training and experience, I know that the term “butter” is a common slang term for heroin and that

“hard” is a common slang term for crack cocaine. Because agents have never observed drug deals

occur at               residence, or intercepted any communications indicating that customers meet

             anywhere other than TARGET PREMISES 3, I believe                             met with

             at TARGET PREMISES 3 to purchase three bags of heroin and two bags of crack

cocaine.

                                     TARGET PREMISES 4

                NUNEZ Sold Suspected Drugs to            at TARGET PREMISES 4

       39.     On February 5, 2020, agents intercepted a call over Target Telephone 11 between

NUNEZ and           during which NUNEZ agreed to meet with            and said he was in Fitchburg.

     asked, “Fitchburg where? At the store?” NUNEZ replied, “No, in my house, in Fitchburg.”



                                                16
          Case 4:20-mj-06135-MPK Document 4-3 Filed 02/18/20 Page 17 of 40



Approximately 25 minutes later,           called NUNEZ to confirm the address, and NUNEZ said

“52 Gerard Drive.”           asked which apartment and NUNEZ replied, “F.”             said he was

there and would be knocking on NUNEZ’s door.

          40.    Based on these calls, I believe        requested two bags of drugs from NUNEZ. I

believe          is a crack cocaine customer based on other calls intercepted between NUNEZ and

      including later the same night. About four hours after the calls described above, agents

intercepted a call over Target Telephone 11, during which         asked NUNEZ for another “two.”

NUNEZ agreed to meet             in about thirty minutes at        residence. Approximately thirty

minutes later,         called NUNEZ and told NUNEZ to come back, because NUNEZ gave him

“powder.” NUNEZ apologized and said he got confused. Based on these calls, I believe NUNEZ

is a crack cocaine customer of NUNEZ, and that NUNEZ had accidentally sold              fentanyl. I

believe NUNEZ accidentally gave            fentanyl, as opposed to powder cocaine, because over the

course of the investigation, there is no evidence that NUNEZ sells powder cocaine. All of the

seizures and intercepted calls indicate that NUNEZ sells heroin/fentanyl (“butter” or “brown”) and

crack cocaine. To date, there is no evidence that NUNEZ sells powder cocaine.

          41.    Based on the investigation, including the intercepted calls described above during

which NUNEZ refers to TARGET PREMISES 4 as his “house,” I believe TARGET PREMISES

4 is the residence of NUNEZ.

NUNEZ Traveled to TARGET PREMISES 4 Before Selling Four Bags of Fentanyl to

          42.    On February 12, 2020, agents intercepted multiple calls over Target Telephone 11

between NUNEZ and                    During those calls,             and NUNEZ agreed to meet in

the parking lot of a Market Basket grocery store. Agents conducting surveillance of NUNEZ

observed NUNEZ drive into the parking lot where                   was already waiting. At the same



                                                   17
         Case 4:20-mj-06135-MPK Document 4-3 Filed 02/18/20 Page 18 of 40



time, agents intercepted a call between NUNEZ and                   over Target Telephone 11, during

which                confirmed that she saw NUNEZ in the lot, and NUNEZ told her to come to his

truck.               told NUNEZ that she wanted “four.” NUNEZ replied that he only had two with

him, but that it was not a problem because his house in Fitchburg was close by. NUNEZ instructed

               to follow him.

         43.     Agents conducted surveillance of                   following NUNEZ to TARGET

PREMISES 4.                     parked her vehicle behind NUNEZ’s vehicle, and waited in her vehicle

while NUNEZ and an unknown female entered the building. About five minutes later, agents

observed NUNEZ exit the building at 52 GERARD DRIVE and walk directly over to

vehicle. NUNEZ made a hand to hand exchange with                        through her vehicle window.

               departed from TARGET PREMISES 4, and agents followed her until she parked at a

CVS store.                 did not make any other stops prior to parking at the CVS store. Agents

approached                and seized four bags of suspected fentanyl from her. Agents performed a

field test on the suspected fentanyl, and it tested positive for the presence of fentanyl.

                      NUNEZ Met with                       at TARGET PREMISES 4

         44.     On February 15, 2020, agents intercepted a call on Target Telephone 11 between

NUNEZ and                           (hereinafter, “                  At this time agents are unsure if

                  is a heroin or crack cocaine customer of NUNEZ but                         but believe

he is a regular drug customer who typically requests three or four bags at a time. During the call,

                  simply said “Five” and added, “They better be big.” A short time later, NUNEZ

called                  and told him to go to the same place he went the day before.

         45.     Agents conducting surveillance observed NUNEZ arrive at the Mohawk Club in

Shirley, Massachusetts, and park beside                       who was waiting in a red Jeep, which is



                                                      18
        Case 4:20-mj-06135-MPK Document 4-3 Filed 02/18/20 Page 19 of 40



registered in                    name. Agents observed NUNEZ and                        briefly meet

before both departing from the parking lot. Agents attempted to follow                       but lost

sight of him for about five minutes before observing him driving back toward the Mohawk Club.

Agents conducted a traffic stop of                     but no drugs were located on               or

inside his vehicle.

       46.      Later that same night, agents intercepted another call over Target Telephone 11

between NUNEZ and                        The first portion of the call was not recorded, but when the

recording started someone on the call said “police.”                      asked permission to go to

NUNEZ’s house and NUNEZ agreed. Approximately twenty minutes later                            called

NUNEZ to confirm NUNEZ’s apartment.                           asked, “D or F?” NUNEZ replied, “F,

F.” Based on this call, I believe                  met with NUNEZ at TARGET PREMISES 4 to

talk about the police stopping                 after they completed a drug deal earlier the same day.

       47.      On February 16, 2020, agents intercepted another call over Target Telephone 11

between NUNEZ and                        during which they discussed the traffic stop. The following

conversation occurred between NUNEZ and

                                 You better change your phone.

       NUNEZ:                    Ok.

                                 Because you know, remember yesterday when you pulled in there
                                 was some truck going out?

       NUNEZ:                    Yeah.

                                 That was the guy who stopped me.

       NUNEZ:                    What guy?

                                 So, so they got your phone and I wouldn’t be using my other phone,
                                 ya know, so you gotta change that number.



                                                  19
       Case 4:20-mj-06135-MPK Document 4-3 Filed 02/18/20 Page 20 of 40



       NUNEZ:                 Ok.

                              And be careful who you give it out to.

       NUNEZ:                 Ok.

                              Cause I’m telling you right now, you know I’ve been around a long
                              time, you’ve been around a long time, there’s something going on.
                              They stripped me, they went through my whole Jeep, everything.

       NUNEZ:                 Ok.

                              So, I’m just, I’m just telling you as a heads up. Let me know if you
                              get another number, alright.

       NUNEZ:                 Bye.

       48.     Based on this call, I believe NUNEZ is likely to stop using Target Telephone 11

soon, and transition to his drug business to another phone.

               Drug Traffickers’ Use of Residences and Cell Phones Generally

       49.     Based upon my experience and the experience of other law enforcement officers

who have participated in the execution of numerous search warrants at the residences of drug-

traffickers, I am aware that the following kinds of drug-related evidence have typically been

recovered during searches of drug-traffickers’ residences and locations of operation:

                   a. Controlled substances.

                   b. Paraphernalia for packaging, processing, diluting, weighing, and
                      distributing controlled substances, including but not limited to, plastic bags,
                      heat-sealing devices, scales, funnels, sifters, grinders, glass panes, mirrors,
                      razor blades, and substances used to “cut” or dilute illegal narcotics.

                   c. Books, records, receipts, notes, ledgers, and other papers relating to the
                      purchase, storage, or distribution of controlled substances. Such documents
                      include, but are not limited to, prescriptions; ledgers; text or email messages
                      from or to suppliers, customers or associates pertaining to the
                      transportation, ordering, sale, and distribution of controlled substances or
                      the disposition of proceeds; bank records; money orders; wire transfers;
                      cashier’s checks; checkbooks; passbooks; certificates of deposit; vehicle


                                                20
       Case 4:20-mj-06135-MPK Document 4-3 Filed 02/18/20 Page 21 of 40



                      rental receipts; credit card receipts; and receipts reflecting rental properties
                      and/or storage units.

                  d. Personal books and papers reflecting names, addresses, telephone numbers,
                     and other contact or identification data relating to the identity and contact
                     information for co-conspirators, drug suppliers, and drug customers. Such
                     documents include, but are not limited to, telephone address books;
                     planners; notes; ledgers; and telephone bills.

                  e. Cash, currency, and currency counting machines, and records relating to
                     controlled substances income and financial transactions relating to
                     obtaining, transferring, laundering, concealing, or expending money or
                     other items of value made or derived from trafficking in controlled
                     substances. Such items include, but are not limited to, jewelry; precious
                     metals such as gold and silver; precious gems such as diamonds; titles;
                     deeds; monetary notes; registrations; purchase or sales invoices; and bank
                     records.

                  f. Documents or tangible evidence reflecting dominion, ownership, and/or
                     control over any bank accounts, safe deposit boxes, stocks, bonds, mutual
                     funds, and any other financial and/or monetary assets, instruments or
                     interests, and over any tangible assets such as motor vehicles, real property,
                     and commercial storage facilities.

                  g. Airbills, labels for overnight deliveries and Express Mail deliveries, receipts
                     and other documents pertaining to such shipments.

                  h. Items of personal property that tend to identify the person(s) in residence,
                     occupancy, control, or ownership of the subject premises. Such
                     identification evidence is typical of the articles people commonly maintain
                     in their residences, such as canceled mail, deeds, leases, rental agreements,
                     photographs, personal telephone books, diaries, utility and telephone bills,
                     bank statements, credit card receipts, identification documents, and keys.

                  i. Photographs, videos, or other records concerning controlled substances,
                     proceeds from the sales of controlled substances, or identities of
                     coconspirators.

                  j. Cellular telephones, and evidence that tends to identify the person having
                     dominion and control over the cellular telephone, such as electronic address
                     books or contact lists on the phone, call logs, saved text messages, saved
                     usernames and passwords and documents.

       50.     Based upon my training and experience, as well as the training and experience of

other law enforcement agents I have worked with, I am aware that it is generally a common practice

                                                21
        Case 4:20-mj-06135-MPK Document 4-3 Filed 02/18/20 Page 22 of 40



for drug traffickers to maintain in their residences records relating to their drug trafficking

activities. Because drug traffickers in many instances will “front” (that is, sell on consignment)

controlled substances to their clients, or alternatively, will be “fronted” controlled substances from

their suppliers, such record-keeping is necessary to keep track of amounts paid and owed, and such

records will also be maintained close at hand so as to readily ascertain current balances. Often

drug traffickers keep ledgers or “pay and owe” records to show balances due for drugs sold in the

past (“pay”) and for payments expected (“owe”) as to the trafficker’s suppliers and the trafficker’s

dealers. Additionally, drug traffickers must maintain telephone and address listings of clients and

suppliers and keep them immediately available in order to efficiently conduct their drug trafficking

business. I am also aware that drug traffickers often maintain such documents related to their drug

trafficking activities at their residences for an extended period of time, regardless of whether they

are physically in possession of drugs on the premises.

       51.     Even when drug dealers store their drugs outside their residences, I know that they

often will keep records relating to these offsite storage locations at their primary residence. Such

documents include rental or storage property agreements and receipts.

       52.     Based upon my training and experience, as well as the training and experience of

other law enforcement agents I have worked with, I am aware that it is generally a common practice

for traffickers to conceal, at their residences or locations of operations, large sums of money, either

proceeds from drug sales or monies to be used to purchase controlled substances.

       53.     Furthermore, drug traffickers typically make use of wire transfers, cashier’s checks,

and money orders to pay for controlled substances. Drug traffickers also often maintain one or

more currency counting machines to aid in counting their drug proceeds. Many experienced drug

traffickers will often engage in money laundering to conceal the source of their drug proceeds and



                                                  22
        Case 4:20-mj-06135-MPK Document 4-3 Filed 02/18/20 Page 23 of 40



will use proceeds to purchase legitimate investments or expensive jewelry and precious metals. In

other instances, drug traffickers will combine cash from their drug trafficking with cash deposits

from other legitimate business activities in an attempt to hide their illegal conduct. Evidence of

such financial transactions and records relating to income and expenditures of money and wealth

in connection with drug trafficking would also typically be maintained in residences.

       54.     Based upon my training and experience, as well as the training and experience of

other law enforcement agents I have worked with, I am also aware that drug traffickers generally

try to hide cash and sensitive documents related to their drug trafficking and money laundering

activities in safes or other containers so that other individuals who are at their residence do not

discover these materials.

       55.     Many drug dealers receive their drugs through overnight parcels and keep mailing

labels and airbills both used and unused in their residence for future use. Additionally, such drug

traffickers often send the proceeds of their drug sales via overnight delivery, Western Union,

and/or wire to their suppliers in order to pay for a continuing supply of drugs. Such individuals

will often maintain records of these transactions for a period of time in case there is a later dispute

concerning what funds were transmitted and when.

       56.     During the course of residential searches, I and other agents have also found items

of personal property that tend to identify the person(s) in residence, occupancy, control, or

ownership of the subject premises. Evidence of occupancy, residency, rental and/or ownership of

the premises is relevant to the prosecution of the TARGET OFFENSES. Such identification

evidence is typical of the articles people commonly maintain in their residences, such as cancelled

mail, deeds, leases, rental agreements, photographs, personal telephone books, diaries, utility and

telephone bills, statements, identification documents, and keys. Furthermore, records of residency



                                                  23
        Case 4:20-mj-06135-MPK Document 4-3 Filed 02/18/20 Page 24 of 40



linking a person to a particular location are durable and are reasonably likely to be maintained for

long periods of time for several reasons, such as record keeping. Many documents and records are

largely innocuous, or at least are perceived as such, while many documents and records have other

utility. For example, a person involved in the trade of illegal drug is unlikely to discard passports,

licenses, titles to motor vehicles, bank books, address books, or bills. These are necessary to prove

ownership – even if they are in the name of a proxy – and they can be helpful when attempting to

flee police.

        57.     Based on training and experience, I know that most drug dealers regularly use

cellular telephones to communicate about their drug trafficking activities with customers,

suppliers, and other coconspirators. In my training and experience, I also am aware that drug

traffickers are often aware of law enforcement’s use of electronic surveillance, and thus frequently

change cellular telephone numbers and/or use multiple cellular phones at the same time, as well as

prepaid cellular phones (where the subscriber of the phone is not required to provide personal

identifying information), in an effort to thwart law enforcement’s use of electronic surveillance.

Because cellular telephones are often a principal means of communication, drug dealers typically

keep the phones in close proximity or at their residences. Additionally, in my experience, many

drug dealers do not dispose of their cellular telephones when getting a new number, but instead

just discard them in various locations in their residences. As a result, it is common to recover not

only paper records pertaining to the use of a cellular phone by drug dealers, such as bills, call detail

records, statements, and other documents, but the cellular telephones themselves, from drug

dealers’ residences.

        58.     Based upon my knowledge, training and experience, I know that a cellular

telephone is a handheld wireless device used primarily for voice communication through radio



                                                  24
       Case 4:20-mj-06135-MPK Document 4-3 Filed 02/18/20 Page 25 of 40



signals. These telephones send signals through networks of transmitter/receivers called “cells,”

enabling communication with other wireless telephones or traditional “land line” telephones. A

wireless telephone usually contains a “call log,” which records the telephone number, date, and

time of calls made to and from the phone. In addition to enabling voice communications, wireless

telephones now offer a broad range of capabilities. These capabilities include, but are not limited

to: storing names and phone numbers in electronic “address books;” sending, receiving, and storing

text messages and email; taking, sending, receiving, and storing still photographs and moving

video; storing and playing back audio files; storing dates, appointments, and other information on

personal calendars; and accessing and downloading information from the Internet. Wireless

telephones may also include global positioning system (“GPS”) technology for determining the

location of the device. Based on my training and experience, I know that many cellular telephones

have the capabilities described above.

       59.     Search and seizure of devices containing this information will provide information

relating to coconspirators and accomplices. I know, based upon my training and experience, as

well as consultation with other investigators, that individuals who sell illegal drugs typically use

cellular telephones to communicate with their suppliers, their customers, and with other

coconspirators, and that they communicate both via voice calls and via email and/or text

messaging. I also know that persons who sell illegal drugs regularly keep records of their illegal

activities. These records can include, but are not limited to, contact list of buyers and sellers,

ledgers of sales and money owed by customers or to suppliers, and lists of quantities and/or specific

controlled substances preferred by or ordered by specific customers. Individuals engaged in drug

trafficking activities often take photographs of their closest confederates. Records of drug

trafficking activities can be produced and maintained on paper in a tangible form and/or by



                                                 25
       Case 4:20-mj-06135-MPK Document 4-3 Filed 02/18/20 Page 26 of 40



electronic means on a cellular telephone. From my training and experience, and information

provided to me by other agents, I am aware that individuals commonly store records of the type

described in Attachments B-1, B-2, B-3, and B-4 on their cellular telephones.

       60.     Additionally, I know that many drug traffickers often use cellular telephones in

order to communicate quickly and economically with their suppliers and customers via the

internet. I am also aware that individuals frequently use cellular telephones to create and store

records of their actions by communicating with others through e-mail, electronic messages, and

updates to online social-networking websites; keeping their calendars; arranging for travel; storing

pictures; researching topics related to drug trafficking; and accessing their bank, financial,

investment, utility, and other accounts online. Additionally, many cellular phones today have a

GPS navigation device on the phone. Examination of the GPS data on a cellular phone can provide

valuable evidence as to the locations where drug traffickers meet with coconspirators, including

their sources of supply, and can aid in identifying those individuals. Additionally, review of GPS

data can aid in identifying offsite locations where drug traffickers store drugs, maintain bank

accounts, and conceal their drug proceeds.

       61.     Based upon my training and experience, and information provided to me by others

involved in the forensic examination of computers, I know that electronic data on cellular

telephones can be stored in a variety of methods, including, but not limited to, within the memory

of the cellular telephone; within volatile memory, such as RAM; or on removable media, such as

memory cards. I also know that electronic data can often be recovered months or even years after

it has been written, downloaded, saved, deleted, or viewed locally or over the internet. This is true

because:

                   a. Electronic files that have been downloaded to a storage medium can be
                      stored for years at little or no cost. Furthermore, when users replace their

                                                 26
       Case 4:20-mj-06135-MPK Document 4-3 Filed 02/18/20 Page 27 of 40



                      electronic equipment, they can easily transfer the data from their old device
                      to a new one.

                  b. Even after files have been deleted, they can be recovered months or years
                     later using forensic tools. This is so because when a person “deletes” a file
                     on a device, the data contained in the file often does not actually disappear;
                     rather, that data remains on the storage medium until it is overwritten by
                     new data, which might not occur for long periods of time. In addition, the
                     device’s operating system may also keep a record of deleted data in a
                     “swap” or “recovery” file.

                  c. Wholly apart from user-generated files, electronic storage media often
                     contains electronic evidence of how the device has been used, what it has
                     been used for, and who has used it. This evidence can take the form of
                     operating system configurations, artifacts from operating system or
                     application operation; file system data structures, and virtual memory
                     “swap” or paging files. It is technically possible to delete this information,
                     but users typically do not erase or delete this evidence because special
                     software is typically required for that task.

                  d. Similarly, files that have been viewed over the Internet are sometimes
                     automatically downloaded into a temporary Internet directory or “cache.”
                     The browser on a cellular telephone often maintains a fixed amount of hard
                     drive space devoted to these files, and the files are overwritten only as they
                     are replaced with more recently viewed Internet pages or if a user takes
                     steps to delete them.

       62.     The law enforcement agents will endeavor to search and seize only the computer

equipment which, upon reasonable inspection and/or investigation conducted during the execution

of the search, reasonably appear to contain the evidence in Attachments B-1, B-2, B-3, and B-4. If

however, the law enforcement agents cannot make a determination as to use or ownership

regarding any particular device, the law enforcement agents will seize and search that device

pursuant to the probable cause established herein.

       63.     Based on the foregoing, there is probable cause to believe that evidence of the

commission of the TARGET OFFENSES, more specifically, the items set forth in Attachments B-

1, B-2, B-3, and B-4, will be found in the Target Premises, described in Attachments A-1, A-2, A-

3, and A-4.

                                               27
         Case 4:20-mj-06135-MPK Document 4-3 Filed 02/18/20 Page 28 of 40



                                            Conclusion

         64.    Based on the foregoing, I respectfully request that the Court issue the requested

criminal complaint, charging NUNEZ with conspiracy to distribute and possess with intent to

distribute cocaine base and fentanyl. I further request that NUNEZ be detained pending trial.

         65.    Based upon the evidence set forth above, as well as my training and experience, I

submit that there is probable cause to believe that at the TARGET PREMISES, as described in

Attachments A-1, A-2, A-3, and A-4, there exists evidence, fruits, and instrumentalities of drug

distribution activities, as set forth in Attachments B-1, B-2, B-3, and B-4. Accordingly, I

respectfully request that search warrants be issued for the search of the property described in

Attachments A-1, A-2, A-3, and A-4, for the items detailed in Attachments B-1, B-2, B-3, and B-

4B.

         66.    Disclosure of the contents of the application, affidavit, complaint, arrest warrant,

and search warrants could compromise and jeopardize the ongoing investigation. For that reason,

I request that the application, affidavit, and search warrants be sealed until further order of the

Court.

                                                      Respectfully submitted,



                                                      Bradley Gullicksrud
                                                      Federal Bureau of Investigation

                                                        18th
         Subscribed and sworn to before me on February __, 2020.



         _________________________________________
         Hon. M. Page Kelley
         United States Magistrate Judge


                                                 28
       Case 4:20-mj-06135-MPK Document 4-3 Filed 02/18/20 Page 29 of 40



                                      ATTACHMENT A-1

                                     TARGET PREMISES 1

         The premises located at 1 Tri Town Drive, building #1, apartment #109, Lunenburg,
Massachusetts, is part of the Tri Town Landing at Lunenburg apartment complex. The front door
is red in color and is covered by a white, pillar supported awning. There is a red “1” affixed to the
center of the awning. Apartment #109 is located on the first floor of the building and a “109” is
affixed to a wooden placard to the left of the apartment entry door. Photographs of the property
are below:




                                                 29
       Case 4:20-mj-06135-MPK Document 4-3 Filed 02/18/20 Page 30 of 40



                                     ATTACHMENT B-1
                      (Items to be seized from TARGET PREMISES 1)

        All records, in whatever form, and tangible objects that constitute evidence, fruits, or
instrumentalities of violations of 21 U.S.C. § 841(a)(1) (distribution and possession with intent to
distribute controlled substances); and 21 U.S.C. § 846 (conspiracy to distribute and possess with
intent to distribute controlled substances) (collectively, the “TARGET OFFENSES”):

       1.      Controlled substances.

       2.      Books, records, receipts, notes, ledgers, and other papers relating to the purchase,
               storage, or distribution of controlled substances. Such documents include, but are
               not limited to, prescriptions; ledgers; text or email messages from or to suppliers,
               customers or associates pertaining to the transportation, ordering, sale, and
               distribution of controlled substances or the disposition of proceeds; bank records;
               money orders; wire transfers; cashier’s checks; checkbooks; passbooks; certificates
               of deposit; vehicle rental receipts; credit card receipts; and receipts reflecting rental
               properties and/or storage units.

       3.      Personal books and papers reflecting names, addresses, telephone numbers, and
               other contact or identification data relating to the identity and contact information
               for co-conspirators, drug suppliers, and drug customers. Such documents include,
               but are not limited to, telephone address books; planners; notes; ledgers; and
               telephone bills.

       4.      Cash, currency, and currency counting machines, and records relating to controlled
               substances income and financial transactions relating to obtaining, transferring,
               laundering, concealing, or expending money or other items of value made or
               derived from trafficking in controlled substances. Such items include, but are not
               limited to, jewelry; precious metals such as gold and silver; precious gems such as
               diamonds; titles; deeds; monetary notes; registrations; purchase or sales invoices;
               and bank records.

       5.      Documents or tangible evidence reflecting dominion, ownership, and/or control
               over any bank accounts, safe deposit boxes, stocks, bonds, mutual funds, and any
               other financial and/or monetary assets, instruments or interests, and over any
               tangible assets such as motor vehicles, real property, and commercial storage
               facilities.

       6.      Airbills, labels for overnight deliveries and Express Mail deliveries, receipts and
               other documents pertaining to such shipments.

       7.      Items of personal property that tend to identify the person(s) in residence,
               occupancy, control, or ownership of the subject premises. Such identification
               evidence is typical of the articles people commonly maintain in their residences,
               such as canceled mail, deeds, leases, rental agreements, photographs, personal

                                                  30
Case 4:20-mj-06135-MPK Document 4-3 Filed 02/18/20 Page 31 of 40



     telephone books, diaries, utility and telephone bills, bank statements, credit card
     receipts, identification documents, and keys.

8.   Photographs, videos, or other records concerning controlled substances, proceeds
     from the sales of controlled substances, or identities of coconspirators.

9.   Cellular telephones used by or belonging to                           or ALBERTO
     NUNEZ, and all names, words, telephone numbers, email addresses, time/date
     information, messages or other electronic data relating to or referencing drug
     trafficking and/or referencing individuals engaged in drug trafficking located in the
     memory of any mobile telephone, including but not limited to:

     a.     Names and contact information that have been programmed into the
            device(s) (including but not limited to contacts lists) of individuals who may
            be engaged in drug trafficking;

     b.     Logs of calls (including last numbers dialed, last calls received, time of
            calls, missed calls, and duration of calls) both to and from the device(s);

     c.     Text messages both sent to and received by the device(s) (including any in
            draft form) relating to or referencing drug trafficking and/or referencing
            individuals engaged in drug trafficking;

     d.     Incoming and outgoing voice mail messages both to and from the device(s)
            relating to or referencing drug trafficking or individuals engaged in drug
            trafficking;

     e.     GPS data;

     f.     Browser messages and/or internet communications (e.g., e-mail, text
            messages) both to and from the device(s) (including any in draft form)
            relating to or referencing drug trafficking or individuals engaged in drug
            trafficking;

     g.     Documents, photographs, or videos in any format, including but not limited
            to Microsoft Word or Adobe PDF files, relating to or referencing drug
            trafficking or individuals engaged in drug trafficking;

     h.     All data within the device(s) evidencing ownership, possession, custody,
            control, or use of the device(s); and

     i.     Service Provider handset unlock password(s) and any other passwords used
            to access the electronic data described above.




                                      31
       Case 4:20-mj-06135-MPK Document 4-3 Filed 02/18/20 Page 32 of 40



                                     ATTACHMENT A-2

                                    TARGET PREMISES 2

The premises located at 28 Musket Drive, building #4, apartment #C-7, Leominster, Massachusetts
is part of the Heritage Garden Apartment complex. The front door is black in color and covered
by a white awning. The address “28 Musket Drive BUILDING 4” is affixed to the front door in
large white numbers and letters. The residence can also be accessed by a side door on the building.
Inside the entry way of the front door are mailboxes for the apartments inside the building. The
mailbox for C-7 is labeled with the last names “                                                  ”
Photographs of the property are below:




                                                32
       Case 4:20-mj-06135-MPK Document 4-3 Filed 02/18/20 Page 33 of 40




                                     ATTACHMENT B-2
                      (Items to be seized from TARGET PREMISES 2)

        All records, in whatever form, and tangible objects that constitute evidence, fruits, or
instrumentalities of violations of 21 U.S.C. § 841(a)(1) (distribution and possession with intent to
distribute controlled substances); and 21 U.S.C. § 846 (conspiracy to distribute and possess with
intent to distribute controlled substances) (collectively, the “TARGET OFFENSES”):

       1. Controlled substances.

       2. Books, records, receipts, notes, ledgers, and other papers relating to the purchase,
          storage, or distribution of controlled substances. Such documents include, but are not
          limited to, prescriptions; ledgers; text or email messages from or to suppliers,
          customers or associates pertaining to the transportation, ordering, sale, and distribution
          of controlled substances or the disposition of proceeds; bank records; money orders;
          wire transfers; cashier’s checks; checkbooks; passbooks; certificates of deposit; vehicle
          rental receipts; credit card receipts; and receipts reflecting rental properties and/or
          storage units.

       3. Personal books and papers reflecting names, addresses, telephone numbers, and other
          contact or identification data relating to the identity and contact information for co-
          conspirators, drug suppliers, and drug customers. Such documents include, but are not
          limited to, telephone address books; planners; notes; ledgers; and telephone bills.

       4. Cash, currency, and currency counting machines, and records relating to controlled
          substances income and financial transactions relating to obtaining, transferring,
          laundering, concealing, or expending money or other items of value made or derived
          from trafficking in controlled substances. Such items include, but are not limited to,
          jewelry; precious metals such as gold and silver; precious gems such as diamonds;
          titles; deeds; monetary notes; registrations; purchase or sales invoices; and bank
          records.

       5. Documents or tangible evidence reflecting dominion, ownership, and/or control over
          any bank accounts, safe deposit boxes, stocks, bonds, mutual funds, and any other
          financial and/or monetary assets, instruments or interests, and over any tangible assets
          such as motor vehicles, real property, and commercial storage facilities.

       6. Airbills, labels for overnight deliveries and Express Mail deliveries, receipts and other
          documents pertaining to such shipments.

       7. Items of personal property that tend to identify the person(s) in residence, occupancy,
          control, or ownership of the subject premises. Such identification evidence is typical
          of the articles people commonly maintain in their residences, such as canceled mail,
          deeds, leases, rental agreements, photographs, personal telephone books, diaries, utility

                                                33
Case 4:20-mj-06135-MPK Document 4-3 Filed 02/18/20 Page 34 of 40



   and telephone bills, bank statements, credit card receipts, identification documents, and
   keys.

8. Photographs, videos, or other records concerning controlled substances, proceeds from
   the sales of controlled substances, or identities of coconspirators.

9. Cellular telephones used by or belonging to ALBERTO NUNEZ, and all names, words,
   telephone numbers, email addresses, time/date information, messages or other
   electronic data relating to or referencing drug trafficking and/or referencing individuals
   engaged in drug trafficking located in the memory of any mobile telephone, including
   but not limited to:

       a. Names and contact information that have been programmed into the device(s)
          (including but not limited to contacts lists) of individuals who may be engaged
          in drug trafficking;

       b.      Logs of calls (including last numbers dialed, last calls received, time of
               calls, missed calls, and duration of calls) both to and from the device(s);

       c.      Text messages both sent to and received by the device(s) (including any in
               draft form) relating to or referencing drug trafficking and/or referencing
               individuals engaged in drug trafficking;

       d.      Incoming and outgoing voice mail messages both to and from the device(s)
               relating to or referencing drug trafficking or individuals engaged in drug
               trafficking;

       e.      GPS data;

       f.      Browser messages and/or internet communications (e.g., e-mail, text
               messages) both to and from the device(s) (including any in draft form)
               relating to or referencing drug trafficking or individuals engaged in drug
               trafficking;

       g.      Documents, photographs, or videos in any format, including but not limited
               to Microsoft Word or Adobe PDF files, relating to or referencing drug
               trafficking or individuals engaged in drug trafficking;

       h.      All data within the device(s) evidencing ownership, possession, custody,
               control, or use of the device(s); and

       i.      Service Provider handset unlock password(s) and any other passwords used
               to access the electronic data described above.



                                         34
       Case 4:20-mj-06135-MPK Document 4-3 Filed 02/18/20 Page 35 of 40



                                      ATTACHMENT A-3

                                    TARGET PREMISES 3

        The property listed as Cibao Hispanic Market, located at 1151 Main Street, Fitchburg,
Massachusetts is a convenience store business. The store is located on the ground level of a
structure that includes apartments above the business. A business sign labeled “CIBAO
HISPANIC MARKET” in blue letters is attached to the second story of the building. The premises
to be searched are limited to only the ground level business portion of the building. See photograph
of the property below:




                                                35
       Case 4:20-mj-06135-MPK Document 4-3 Filed 02/18/20 Page 36 of 40




                                     ATTACHMENT B-3
                      (Items to be seized from TARGET PREMISES 3)

        All records, in whatever form, and tangible objects that constitute evidence, fruits, or
instrumentalities of violations of 21 U.S.C. § 841(a)(1) (distribution and possession with intent to
distribute controlled substances); and 21 U.S.C. § 846 (conspiracy to distribute and possess with
intent to distribute controlled substances) (collectively, the “TARGET OFFENSES”):

       1.      Controlled substances.

       2.      Books, records, receipts, notes, ledgers, and other papers relating to the purchase,
               storage, or distribution of controlled substances. Such documents include, but are
               not limited to, prescriptions; ledgers; text or email messages from or to suppliers,
               customers or associates pertaining to the transportation, ordering, sale, and
               distribution of controlled substances or the disposition of proceeds; bank records;
               money orders; wire transfers; cashier’s checks; checkbooks; passbooks; certificates
               of deposit; vehicle rental receipts; credit card receipts; and receipts reflecting rental
               properties and/or storage units.

       3.      Personal books and papers reflecting names, addresses, telephone numbers, and
               other contact or identification data relating to the identity and contact information
               for co-conspirators, drug suppliers, and drug customers. Such documents include,
               but are not limited to, telephone address books; planners; notes; ledgers; and
               telephone bills.

       4.      Cash, currency, and currency counting machines, and records relating to controlled
               substances income and financial transactions relating to obtaining, transferring,
               laundering, concealing, or expending money or other items of value made or
               derived from trafficking in controlled substances. Such items include, but are not
               limited to, jewelry; precious metals such as gold and silver; precious gems such as
               diamonds; titles; deeds; monetary notes; registrations; purchase or sales invoices;
               and bank records.

       5.      Documents or tangible evidence reflecting dominion, ownership, and/or control
               over any bank accounts, safe deposit boxes, stocks, bonds, mutual funds, and any
               other financial and/or monetary assets, instruments or interests, and over any
               tangible assets such as motor vehicles, real property, and commercial storage
               facilities.

       6.      Airbills, labels for overnight deliveries and Express Mail deliveries, receipts and
               other documents pertaining to such shipments.

       7.      Items of personal property that tend to identify the person(s) in residence,
               occupancy, control, or ownership of the subject premises. Such identification
               evidence is typical of the articles people commonly maintain in their residences,

                                                  36
Case 4:20-mj-06135-MPK Document 4-3 Filed 02/18/20 Page 37 of 40



     such as canceled mail, deeds, leases, rental agreements, photographs, personal
     telephone books, diaries, utility and telephone bills, bank statements, credit card
     receipts, identification documents, and keys.

8.   Photographs, videos, or other records concerning controlled substances, proceeds
     from the sales of controlled substances, or identities of coconspirators.

9.   Cellular telephones used by or belonging to ALBERTO NUNEZ and/or
                                   and all names, words, telephone numbers, email
     addresses, time/date information, messages or other electronic data relating to or
     referencing drug trafficking and/or referencing individuals engaged in drug
     trafficking located in the memory of any mobile telephone, including but not
     limited to:

     a.     Names and contact information that have been programmed into the
            device(s) (including but not limited to contacts lists) of individuals who may
            be engaged in drug trafficking;

     b.     Logs of calls (including last numbers dialed, last calls received, time of
            calls, missed calls, and duration of calls) both to and from the device(s);

     c.     Text messages both sent to and received by the device(s) (including any in
            draft form) relating to or referencing drug trafficking and/or referencing
            individuals engaged in drug trafficking;

     d.     Incoming and outgoing voice mail messages both to and from the device(s)
            relating to or referencing drug trafficking or individuals engaged in drug
            trafficking;

     e.     GPS data;

     f.     Browser messages and/or internet communications (e.g., e-mail, text
            messages) both to and from the device(s) (including any in draft form)
            relating to or referencing drug trafficking or individuals engaged in drug
            trafficking;

     g.     Documents, photographs, or videos in any format, including but not limited
            to Microsoft Word or Adobe PDF files, relating to or referencing drug
            trafficking or individuals engaged in drug trafficking;

     h.     All data within the device(s) evidencing ownership, possession, custody,
            control, or use of the device(s); and

     i.     Service Provider handset unlock password(s) and any other passwords used
            to access the electronic data described above.

                                     37
       Case 4:20-mj-06135-MPK Document 4-3 Filed 02/18/20 Page 38 of 40




                                       ATTACHMENT A-4

                                     TARGET PREMISES 4

         The property located at 52 Gerard Drive, apartment F, Fitchburg, Massachusetts is part of
the Forest Ridge Apartment Home complex. The front door of the building is black in color and
a gold color “52” is affixed to the center of the door. Inside the front entry way there are mailboxes
for all the apartments located inside the building. The mailbox for apartment F has a yellow sticky
note with the names “NUNEZ Y REYNOSO” attached to it. Photographs of the property are
below:




                                                 38
       Case 4:20-mj-06135-MPK Document 4-3 Filed 02/18/20 Page 39 of 40



                                     ATTACHMENT B-4
                      (Items to be seized from TARGET PREMISES 4)

        All records, in whatever form, and tangible objects that constitute evidence, fruits, or
instrumentalities of violations of 21 U.S.C. § 841(a)(1) (distribution and possession with intent to
distribute controlled substances); and 21 U.S.C. § 846 (conspiracy to distribute and possess with
intent to distribute controlled substances) (collectively, the “TARGET OFFENSES”):


       1.      Controlled substances.

       2.      Books, records, receipts, notes, ledgers, and other papers relating to the purchase,
               storage, or distribution of controlled substances. Such documents include, but are
               not limited to, prescriptions; ledgers; text or email messages from or to suppliers,
               customers or associates pertaining to the transportation, ordering, sale, and
               distribution of controlled substances or the disposition of proceeds; bank records;
               money orders; wire transfers; cashier’s checks; checkbooks; passbooks; certificates
               of deposit; vehicle rental receipts; credit card receipts; and receipts reflecting rental
               properties and/or storage units.

       3.      Personal books and papers reflecting names, addresses, telephone numbers, and
               other contact or identification data relating to the identity and contact information
               for co-conspirators, drug suppliers, and drug customers. Such documents include,
               but are not limited to, telephone address books; planners; notes; ledgers; and
               telephone bills.

       4.      Cash, currency, and currency counting machines, and records relating to controlled
               substances income and financial transactions relating to obtaining, transferring,
               laundering, concealing, or expending money or other items of value made or
               derived from trafficking in controlled substances. Such items include, but are not
               limited to, jewelry; precious metals such as gold and silver; precious gems such as
               diamonds; titles; deeds; monetary notes; registrations; purchase or sales invoices;
               and bank records.

       5.      Documents or tangible evidence reflecting dominion, ownership, and/or control
               over any bank accounts, safe deposit boxes, stocks, bonds, mutual funds, and any
               other financial and/or monetary assets, instruments or interests, and over any
               tangible assets such as motor vehicles, real property, and commercial storage
               facilities.

       6.      Airbills, labels for overnight deliveries and Express Mail deliveries, receipts and
               other documents pertaining to such shipments.

       7.      Items of personal property that tend to identify the person(s) in residence,
               occupancy, control, or ownership of the subject premises. Such identification
               evidence is typical of the articles people commonly maintain in their residences,

                                                  39
Case 4:20-mj-06135-MPK Document 4-3 Filed 02/18/20 Page 40 of 40



     such as canceled mail, deeds, leases, rental agreements, photographs, personal
     telephone books, diaries, utility and telephone bills, bank statements, credit card
     receipts, identification documents, and keys.

8.   Photographs, videos, or other records concerning controlled substances, proceeds
     from the sales of controlled substances, or identities of coconspirators.

9.   Cellular telephones used by or belonging to ALBERTO NUNEZ, and all names,
     words, telephone numbers, email addresses, time/date information, messages or
     other electronic data relating to or referencing drug trafficking and/or referencing
     individuals engaged in drug trafficking located in the memory of any mobile
     telephone, including but not limited to:

     a.     Names and contact information that have been programmed into the
            device(s) (including but not limited to contacts lists) of individuals who may
            be engaged in drug trafficking;

     b.     Logs of calls (including last numbers dialed, last calls received, time of
            calls, missed calls, and duration of calls) both to and from the device(s);

     c.     Text messages both sent to and received by the device(s) (including any in
            draft form) relating to or referencing drug trafficking and/or referencing
            individuals engaged in drug trafficking;

     d.     Incoming and outgoing voice mail messages both to and from the device(s)
            relating to or referencing drug trafficking or individuals engaged in drug
            trafficking;

     e.     GPS data;

     f.     Browser messages and/or internet communications (e.g., e-mail, text
            messages) both to and from the device(s) (including any in draft form)
            relating to or referencing drug trafficking or individuals engaged in drug
            trafficking;

     g.     Documents, photographs, or videos in any format, including but not limited
            to Microsoft Word or Adobe PDF files, relating to or referencing drug
            trafficking or individuals engaged in drug trafficking;

     h.     All data within the device(s) evidencing ownership, possession, custody,
            control, or use of the device(s); and

     i.     Service Provider handset unlock password(s) and any other passwords used
            to access the electronic data described above.



                                      40
